—Appeal from so much of an order as grants a motion to transfer Action No. 1, pending in the Supreme Court, Nassau County, to the Supreme Court, Queens County, consolidates said action with Action No. 2, pending in Queens County, and leaves to the trial court the question of who shall have the right to open and close on the trial of the consolidated action. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion.
Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.